DETAILED ACTION
This office action is in response to the amendment filed on 03/14/2022. Claims 1, 7-10, and 17 are currently amended, claims 2-6, 11-17, and 18-20 have been canceled and claims 21-24 have been added. Claims 1, 7-10 and 21-24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Paul D. Ackerman Reg. No. 39,891 on 05/27/2022.


1. (Currently Amended). A decoder, the decoder comprising circuitry configured to: receive a bitstream, including coded picture data for a sequence of coded pictures including a current picture, the current picture comprising n x n coding units including a first contiguous plurality of coding units with common motion and a second contiguous plurality of coding units with local motion, and motion vector difference information for three control point motion vectors for 6- parameter affine motion compensation; difference information from the bitstream with a prediction of three control point  three previously utilized motion vectors to form three current control point motion vectors, and utilize the three current control point motion vectors and 6-parameter affine motion compensation to decode the coded picture data of the current picture in the sequence of coded pictures.  
2. Cancelled  
3. Cancelled  
4. Cancelled  
5. Cancelled.  
6. Cancelled  
7. (Original). The decoder of claim 1, further comprising: an entropy decoder processor configured to receive the bit stream and decode the bitstream into quantized coefficients; an inverse quantization and inverse transformation processor configured to process the quantized coefficients including performing an inverse discrete cosine; a deblocking filter; a frame buffer; and an intra prediction processor.  
8. (Currently Amended). The decoder of claim 1, wherein the first contiguous plurality of coding units and the second contiguous plurality of units comprise the entire picture.  
9. (Currently Amended). The decoder of claim 1, wherein the prediction of three control point motion vectors is obtained from motion vectors utilized to decode a temporally prior picture in the sequence to the current picture.  
10. (Currently Amended). The decoder of claim 1, wherein the value of n is one of 16, 32, 64 or 128. 
11. Cancelled  
12. Cancelled  
13. Cancelled  
14. Cancelled  
15. Cancelled  
16. Cancelled  
17. Cancelled  
18. Cancelled  
19. Cancelled  
20. Cancelled  
21. (New) A decoder configured to: receive a bit stream, the bitstream including coded picture data for a sequence of coded pictures and motion vector difference information for three control point motion vectors for 6-parameter affine motion compensation; combine the motion vector difference information from the bitstream with a prediction of three control point motion vectors to form three current control point motion vectors, said prediction of three control point motion vectors being obtained from motion vectors utilized to decode a temporally prior picture in the sequence to the current picture; and utilize the three current control point motion vectors and 6-parameter affine motion compensation to decode coded picture data of the current picture in the sequence of coded pictures.  
22. (New) The decoder of claim 21, wherein the coded picture data further comprises a first contiguous plurality of coding units with common motion and a second contiguous plurality of coding units with local motion. 
23. (New) The decoder of claim 22, wherein the first contiguous plurality of coding Application Serial No.: 17/006,613 Attorney Docket 1097-024US1 units and the second contiguous plurality of units comprise the entire picture.  
24. (New). The decoder 21, 

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The instant invention is related to efficient coding of global motion vectors.
Prior art:
LV (US 2018/0192047) 
Chen (US 2018/0192069) 
Robert (US 2020/0221120) 
Zhang (US 2021/0160533)
	The closest prior art LV, paragraph 200 discloses the bitstream is parsed to obtain a residual of the motion vectors of the two control points in the to-be-processed image block, and the residual is added to the obtained motion vectors of the two control points, to obtain updated motion vectors of the two control points in the to-be-processed image block.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “to form three current control point motion vectors, and utilize the three current control point motion vectors and 6-parameter affine motion compensation to decode the coded picture data of the current picture in the sequence of coded pictures”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1, 7-10 and 21-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481